DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the prior art is silent to a  method of producing a nonaqueous electrolyte secondary battery separator including a polyolefin porous film, comprising the steps of: (A) melt-kneading a polyolefin-based resin powder and an additive in a kneader to obtain a polyolefin resin composition, the kneader having an internal temperature of not lower than 172°C and not higher than 200°C; (B) extruding the polyolefin resin composition through a T-die of an extruder, and then shaping the polyolefin resin composition into a sheet while cooling the polyolefin resin composition using a cooling roller having a temperature of 5°C to 60°C, so that a sheet-shaped polyolefin resin composition is obtained; (C) stretching the sheet-shaped polyolefin resin composition; (D) cleaning, with use of a cleaning liquid, the stretched polyolefin resin composition; and (E) drying and/or heat fixing the cleaned polyolefin resin composition, so that a polyolefin porous film is obtained, wherein in regard to a surface of the nonaqueous electrolyte secondary battery separator, a product obtained by multiplying (a) a difference between a surface roughness in a machine direction obtained by a contact measurement and a surface roughness in the machine direction obtained by a non-contact measurement by (b) a difference between a surface roughness in a transverse direction obtained by a contact measurement and a 
The prior art, such as Murata et al. U.S. Pub. 2015/0050545, teaches a porous separator [0051] formed by kneading a polyolefin resin composition [0053], extruding the kneaded product [0053] and stretching said separator after cooling [0051]. However, the prior art does not teach or suggest a product obtained by multiplying (a) a difference between a surface roughness in a machine direction obtained by a contact measurement and a surface roughness in the machine direction obtained by a non-contact measurement by (b) a difference between a surface roughness in a transverse direction obtained by a contact measurement and a surface roughness in the transverse direction obtained by a non-contact measurement is not less than 0.0020 and not more than 0.0280.  Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722